DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered. Accordingly, claims 1-20 remain pending, and claims 1 and 14 have been amended.
The amendments to the drawings filed 02/08/2022 have not been entered. See below.
Response to Arguments
Amendments to the Drawings and Outstanding Drawing Objection
The amendments to the drawings filed 02/08/2022 have not been entered as they appear to introduce new matter. See MPEP §714.19(J).
Applicant has amended FIG. 3 which appears to contain new matter, see below. Also see MPEP §608.04(a).
Therefore, the objection to the drawings as outlined in the office action mailed 11/08/2021 have not been resolved and remain outstanding.
Additionally, the above amendments to the drawings were presented in the applicant’s remarks under AFCP 2.0 filed on 01/20/2022 which were discussed with the applicant during an interview conducted on 01/25/2022. See the both the advisory action (continuation of box 12) and the interview summary mailed 01/31/2022.
Specification Objection
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive.
The above amendments to the specification correspond to the same amendments to the claims filed by the applicant under AFCP 2.0 which were discussed with the applicant during an interview conducted on 01/25/2022. See the interview summary under box marked “Other” mailed 01/31/2022 for discussion regarding the specification during the interview conducted on 01/25/2022. 
The applicant has further amended the specification filed on 02/08/20222 now include “an x-ray c-arm axis 219” as part of the structural components of the medical imaging arrangement embodiment illustrated in FIG. 2 along with the structures of the “x-ray source 211”, “x-ray detector 212”, “x-ray c-arm 213”. It is unclear how the axis 219 of the c-arm for the x-ray imaging arrangement is intended to be included or construed as part of the structural arrangement, and it appears to be introducing new matter. See the new matter objection to the specification below.
Therefore, the objection to the specification as outlined in the office action mailed 11/08/2021 has not been resolved and remains outstanding.
Rejections under 35 USC 103
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive.
The amendments to the claims filed by the applicant on 02/08/2022 correspond to the same amendments to the claims filed by the applicant under AFCP 2.0 on 01/20/2022 which were discussed with the applicant during an interview conducted on 01/25/2022. See the both the advisory action and the interview summary mailed 01/31/2022.
Applicant has not provided any additional remarks or arguments regarding the prior art rejection in the response filed 02/08/2022 other than as outlined in the above-mentioned interview summary mailed 01/31/2022, which documents the discussion of the prior art rejection in relation to the present amendments during the interview conducted on 01/25/2022.
Drawings
The drawings were received on 02/08/2022.  These drawings are unaccepted.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because applicant presents structure indicated by reference character 322 in FIG. 3 which is not supported nor is the inference of disclosed in the original disclosure filed by the applicant. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the gamma camera support structure as recited in claim 1, the camera support structure being supported by the patient support pallet as recited in claim 8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 219 in FIG. 2. The drawings are further objected to because FIG. 3 has been amended to include character 322 which does not correspond to any structure in the drawing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 02/08/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: x-ray c-arm axis 219 as being included as a structural component of the medical imaging arrangement illustrated in the embodiment of FIG. 2.
The applicant may overcome the objection by amending lines 5-6 of the specification filed 02/08/2022 to “Fig. 2 illustrates a second embodiment of a medical imaging arrangement that includes an x-ray source 211, an x-ray detector 212, and an x-ray c-arm 213
Applicant is required to cancel the new matter in the reply to this Office Action.
Please also see the outstanding objection to the specification outlined in the office action mailed 11/08/2021 which is not yet been resolved.
Claim Objection
Claim 1 is objected to because of the following informalities: “wherein the gamma camera is adapted to generate a nuclear image that corresponds to a same region of interest (ROI) as that which is imaged by the x-ray source and the x-ray detector” in lines 12-14. It is noted that there is no previous positive recitation that the x-ray source and detector image a region of interest. The claim should be amended to include a clause before the objected to subject matter (i.e., amended in before the above limitation in lines 12-14) to recite “wherein the x-ray source and x-ray detector are adapted to generate an image of a region of interest (ROI)”, followed by amending the above objected to limitation so that it recites “wherein the gamma camera is adapted to generate a nuclear image of the ROI .  Appropriate correction is required.
Claim 14 is also objected for reciting the same objected limitation outlined above for claim 1.
Claims 2-13 & 15-20 are also objected due to their dependency from independent claims 1 & 14, respectively, in light of the above objection of claims 1 & 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US20040076262, hereafter “Shao”), in view of Keppel et al. (US20080086059, hereafter “Keppel”).
Regarding claims 1-2 and 14, Shao discloses a medical imaging arrangement comprising:
an x-ray source (36, also see [0026]);
an x-ray detector (38, also see [0026]);
an x-ray c-arm (32, also see [0026]), wherein the x-ray source is attached to a first portion of the x-ray c-arm (see 36 on 32 in FIG. 1) and the x-ray detector is attached to a second portion of the x-ray c-arm (see 38 on 32 in FIG. 1) for measuring x-ray transmission along a path between the x-ray source and the x-ray detector (see path depicted as vertical lines from 36 to 38 in FIG. 1); 
a gamma camera (24, 50, also see [0024], [0031]) adapted to move along a linear trajectory* (see linear trajectory as depicted as horizontal arrow at the base of 52 in FIG. 1); and
a gamma camera support structure (52, also see [0034]);
additionally, regarding claims 2 and 14, Shao discloses further comprising an x-ray c-arm support (see carriage support 240 in FIG. 4, [0055]), wherein the x-ray c-arm is mounted to the x-ray c-arm support for at least one of translation** of the x-ray c-arm ([0055] 240 is displaceable in the longitudinal direction),
and in reference to claim 14, Shao also discloses wherein the x-ray c-arm is mounted to the x-ray c-arm support for rotation ([0029] see the various known modes/including that of rotation of positioning moveable components are contemplated for the actuators and position switches are used to control or limit the movement of the components of the x-ray diagnostic sub-system including x-ray C-arm support 32 and that [0027] the x-ray tube 36 is includes a housing that supports the rotating anode x-ray).
In a different embodiment disclosed by Shao, the components having all the functionality of the previously described components ([0055]), which the different embodiment of Shao discloses wherein the linear trajectory (see linear arrow indicated on nuclear camera sub-system 224 which indicates the linear translation of the nuclear camera sub-system with respect to the longitudinal axis of the patient in modified FIG. 4 below taken from the corresponding US Patent publication for the Shao reference) intersecting the path between the x-ray source and the x-ray detector (see the aerial view of the C-arm with the x-ray subsystem including the x-ray source depicted as 230 and detector depicted as 222 on C-arm 234) such that the gamma camera can be positioned in the path between the x-ray source and the x-ray detector (see FIG. 4 where C-arm 234 with x-ray imaging subsystem is displaceable to move to be positioned over the nuclear gamma camera system 224 as depicted by linear arrow and positioned in any desired position). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the first medical imaging arrangement with the trajectory which the path which intersects between the x-ray source and the x-ray detector such that the gamma camera can be positioned in the path between the x-ray source and the x-ray detector as disclosed by Shao in order for the subject to be imaged can be irradiated in desired directions and from desired positions to satisfy the principles of the invention for locating and targeting a particular ROI ([0055]).
While modified Shao discloses evaluating first image data acquired by the first imaging modality to identify a region of interest within the imaged subject in order to determine a position of the region of interest in a coordinate system of the first image data so that the second imaging modality can then be positioned the determined position of the first region of interest to obtain image data (see [0014]), modified Shao does not expressly disclose wherein the gamma camera is adapted to generate a nuclear image that corresponds to a same region of interest (ROI) as that which is imaged by the x-ray source and the x-ray detector.
However, in the same field of endeavor of methodology for spatially co-registration of an x-ray/gamma image, Keppel teaches wherein the gamma camera is adapted to generate a nuclear image ([0058] the gamma camera is adapted to be used with multiple detector heads to allow for simultaneous imaging from multiple images) that corresponds to a same region of interest (ROI) ([0084] the detector heads are looking at the same foci) as that which is imaged by the x-ray source and the x-ray detector (see region of interest in subject 502 being imaged by both an x-ray generator 508 may be and an x-ray detector 512 together with gamma camera 510 and gamma camera 514 as illustrated in FIG. 5).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical imaging system arrangement disclosed by Shao with the gamma camera as adapted to generate a nuclear image that corresponds to a same region of interest (ROI) as that which is imaged by the x-ray source and the x-ray detector as taught by Keppel in order to allow image fusion and lesion localization by combining data generated from a gamma camera and digital x-ray detector, the Z location of the lesion may be determined by measuring and modeling the changes detected from a lesion located equidistant from both detector heads would yield very similar signal characteristics and from the changes detected from attenuation and resolution changes result in a change in signal for both detector heads when the lesion is located closer to one detector head than to the other ([0084], [0057] of Keppel).


    PNG
    media_image1.png
    448
    650
    media_image1.png
    Greyscale

*The limitation has been interpreted to be a linear trajectory in any axial direction as indicated by trajectories 216A-C in applicant’s FIG. 2.
**In accordance with the claim construction, this limitation has been interpreted in the alternate to require only one of translation or rotation, not both.
Regarding claims 3 and 15, modified Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses wherein the x-ray c-arm support and the gamma camera support structure are held in fixed mechanical relation to one another ([0026], [0039] x-ray system components are positioned within coordinate system 100 so that the nuclear camera system is positioned relative to other components of the diagnostic imaging system including the x-ray components, the identifiable placement of the x-ray and nuclear imaging systems within the known coordinate system so that movement of either imaging system is fixed in relation with one another within the defined geometry of known coordinate system).
Regarding claims 4 and 16, modified Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses wherein the gamma camera support structure and the x-ray c-arm are adapted to move independently movable with respect to one another ([0029], [0034], [0035] see movable separate/independent bases 34 and 54 in FIG. 1, which each correspond to the x-ray imaging subsystem and the nuclear imaging subsystem, respectively).
Regarding claims 5 and 17, modified Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses further comprising a patient support pallet (30 in FIG. 1) adapted to be translated along a longitudinal axis that passes lengthwise through the patient support pallet (see horizontal arrow in the longitudinal direction of patient support in FIG. 1), wherein the path between the x-ray source and the x-ray detector is arranged transversely with respect to the longitudinal axis (see x-ray irradiation path in the desired directions and from desired positions being transversely emitted from the x-ray source with respect to the longitudinal axis as depicted in FIG. 1).
Regarding claims 6 and 18, modified Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses wherein the linear trajectory and the longitudinal axis are mutually parallel (Abstract discloses that the x-ray subsystem is positionable around the subject support 30, [0054] where images are obtained by the gamma camera moves through the gamma camera trajectory parallel  to the length/longitudinal axis of the subject, as the subject is longitudinally extending through the examination regions of the x-ray imaging subsystem).
Regarding claims 7 and 19, modified Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses wherein the gamma camera is adapted to be translated with respect to the patient support pallet (see horizontal arrow on nuclear camera base 54 in FIG. 1 is in the translation direction with respect to the patient on support 30).
Regarding claim 8, modified Shao, in view of Keppel, substantially discloses all the limitations of the claimed invention, specifically, Keppel discloses wherein the gamma camera support structure is supported by the patient support pallet ([0057], [0060]-[0061] FIG. 1 shows gamma camera mounted on a biopsy support surface including a table supporting the patient).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical imaging system arrangement disclosed by modified Shao with the  gamma camera support structure being supported by the patient support pallet as taught by Keppel so that the image taken by the gamma camera may be aligned with the image taken by the x-ray without the use of additional alignment tools, which then may allow image fusion and lesion localization by combining data generated from a gamma camera and digital x-ray detector. The fusion image provides which is spatially co-registered x-ray and physiological images for needle guidance during biopsy which may be performed based on the spatially co-registered image ([0057] of Keppel). 
Regarding claim 9, modified Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses wherein the linear trajectory is comprised within a plane that transversely intersects the longitudinal axis (see directional vertical arrow next to pinhole collimator 56 of the nuclear/gamma imaging subsystem 24 in FIG. 1 which images transversely through the longitudinal axis of the patient support 30).
Regarding claims 12 and 20, modified Shao substantially discloses all the limitations of the claimed invention, specifically Shao discloses wherein the linear trajectory intersects the path between the x-ray source and the x-ray detector at a point that is closer to the x-ray source than to the x-ray detector (see FIG. 1 where the x-ray source and the nuclear gamma camera are both positionable in the elevation direction so that it would be obvious to 1 of skill in the art to elevate the position of the nuclear gamma camera so that the imaging path of the nuclear gamma camera intersects closer to the x-ray source of the x-ray beam being emitted when each respective imaging subsystem is placed in the desired positionable arrangement).
Regarding claim 13, modified Shao substantially discloses all the limitations of the claimed invention, specifically Shao discloses wherein the x-ray c-arm is configured for rotation about an x-ray c-arm axis ([0029] position actuators 46 a in FIGS. 1 controllably move all components of the x-ray subsystem 22 [0027] including the rotating and anode x-ray tube, as directed by the operator [0031] for the detection of the incident radiation) and wherein the x-ray c-arm axis and the longitudinal axis are mutually parallel ([0055] the c-arm on which the x-ray subsystem components are attached is displaceable mutually parallel to longitudinal direction of the patient support pallet).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shao, in view of Keppel, as applied to claims 1 and 9 above, in view of De Jong (US20150320375, disclosed in the applicant’s IDS).
Regarding claim 10, modified Shao substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the trajectory includes an arc of rotation.
However, in the same field of endeavor, De Jong teaches wherein the linear trajectory includes an arc of rotation ([0069] the gamma cameras are mounted on the C-arm in a translatable motion [0112] that is in lateral direction in relation to the patient support pallet/table as the [0113], [0114] the support structure allows to rotate the C-arm in an arc of rotation as indicated with arrow A in FIG. 1 over the translation/horizontal axis indicated by arrow B in FIG. 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the imaging system arrangement disclosed by modified Shao with the trajectory including an arc of rotation as taught by De Jong in order to provide a distance adjustment for each camera having its own field of view and the fields of view overlapping having variation partly in a focus volume F that is intersected by the x-ray beam so that the 3D image of the focus volume is created as an enhanced fused image which provide a view a stereoscopic view of the location of the patient being imaged ([0007]-[0012], [0135] & [0140] of De Jong). Thereby, as it is known in the art of medical imaging, having the gamma cameras of De Jong move along a linear trajectory which includes an arc of rotation aids in the gamma cameras being able to simultaneously image around (e.g., from either side) the volume of the focus of the X-ray beam, thus “enhancing” the end result of the fused image between the X-ray and gamma imaging modalities. 
Regarding claim 11, Shao, in view of De Jong, substantially discloses all the limitations of the claimed invention, specifically, De Jong discloses further comprising a gamma camera c-arm ([0111], [0112] the intermediate segment of the nuclear gamma camera C-arm is an arcuate segment of uniform radius) attached to the gamma camera ([0118], FIGs. 1-4 depict at least two gamma cameras 30, 31 mounted on the C-arm 2), wherein the arc of rotation is defined by a movement of the gamma camera along the gamma camera c-arm ([0113] gamma camera is moved as vis the C-arm to which the gamma camera is mounted, as the C-arm which slides in a rotational motion in the arc defined by arrow A in FIG. 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical imaging arrangement disclosed by modified Shao with the gamma camera c-arm attached to the gamma camera, as taught by De Jong in order to allow the C-arm to rotate about an axis so that x-ray emitter is arranged in respect to the gamma cameras being perpendicular to the beam direction of the x-ray beam ([0113], [0125 of De Jong).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793